 


110 HRES 53 EH: Recognizing the life of Lamar Hunt and his outstanding contributions to the Kansas City Chiefs, the National Football League, and the United States.
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 53 
In the House of Representatives, U. S.,

May 21, 2007
 
RESOLUTION 
Recognizing the life of Lamar Hunt and his outstanding contributions to the Kansas City Chiefs, the National Football League, and the United States. 
 
 
Whereas Lamar Hunt was born on August 2, 1932, in El Dorado, Arkansas; 
Whereas Lamar Hunt graduated from Southern Methodist University with a Bachelor of Science in Geology in 1956, and was a 3 year reserve end on the varsity football team and was a distinguished alumni and avid supporter;  
Whereas at the age of 27, Lamar Hunt created the American Football League and founded the Dallas Texans, which were later renamed the Kansas City Chiefs when Hunt relocated the team in 1963; 
Whereas for 40 years Lamar Hunt owned and was a vital participant in the Kansas City Chiefs Football Club and created the Championship Game between the American Football League and the National Football League that became known as the Super Bowl, a moniker Hunt coined; 
Whereas under the leadership of Lamar Hunt, the Kansas City Chiefs won the American Football League Championship game in 1962, 1966, and 1969, and won the National Football League Super Bowl IV Championship in 1970; 
Whereas Lamar Hunt, a man of unwavering and deep humility, played an important role in the design, ongoing development, and direction of the modern-day National Football League and served as the driving force behind the merger of the American and National football leagues in 1970;  
Whereas Lamar Hunt advocated for innovative and progressive changes to enhance football in the National Football League, including the installation of the 2-point conversion option for professional football, names on the backs of the uniforms, that the trophy given to the winner of the Super Bowl be named in honor of the late and revered Vince Lombardi, and an additional Thanksgiving game be added to the National Football League schedule; 
Whereas Lamar Hunt’s biggest influence on the professional football over the years was his quiet, yet persuasive voice of reason; 
Whereas Lamar Hunt’s name is rightfully mentioned alongside other legends in professional football history for his commitment to putting the betterment of the professional football leagues ahead of any potential individual gain, few individuals helped change the face of American football for the better than this quiet Texan; 
Whereas Lamar Hunt, as the founder of the American Football League, helped pave the way for much of the modern growth of professional football; 
Whereas possibly the greatest tribute to his contributions to the sport was the naming by the American Football League of the Lamar Hunt Trophy, which is presented annually to the champion of the American Football Conference; 
Whereas Lamar Hunt was also one of the founding investors in the 6-time World Champion Chicago Bulls of the National Basketball Association and was the owner of 13 distinctive championship rings from 5 different professional sports associations, including the American Football League and National Football League, Major League Soccer, National Basketball Association, North American Soccer League, and the United States Soccer Open Cup; 
Whereas in total, Lamar Hunt was selected to 8 Halls of Fame, including the United States Soccer Hall of Fame in 1982, the International Tennis Hall of Fame in 1993, the Missouri Sports Hall of Fame in 1995, the Texas Sports Hall of Fame in 1984, the Texas Business Hall of Fame 1997, and the Kansas City Business Hall of Fame 2004; 
Whereas Lamar Hunt was the first American Football League figure to be enshrined into the Professional Football Hall of Fame in 1972; 
Whereas in 1981 Lamar Hunt was inducted into the National Football League Alumni Association’s prestigious Order of the Leather Helmet and in February of 1993, and received the Francis J. Reds  Bagnell Award from the Maxwell Football Club of Philadelphia for continuing positive contributions to the game; 
Whereas in 1991 the 91-year-old U.S. Open Cup was renamed the Lamar Hunt U.S. Open Cup.; 
Whereas that same year Lamar Hunt received the U.S. Soccer Federation Hall of Fame Medal of Honor, joining former U.S. Soccer President Alan Rothenberg as the only other individual to earn that prestigious distinction; 
Whereas in 2005 the U.S. Soccer Foundation honored Lamar Hunt with its Lifetime Achievement Award; 
Whereas Lamar Hunt brought smiles to millions of children who walked through the gates of his twin theme parks in Kansas City, Worlds and Oceans of Fun; 
Whereas in addition to his outstanding leadership of the Kansas City Chiefs, Lamar Hunt served his community throughout his lifetime through philanthropic endeavors and the donation of his time in both Kansas City and Dallas; 
Whereas 2 of the projects closest to Lamar Hunt included Southern Methodist University, his alma mater where he served as co-chairman of the university’s campaign that raised $60,000,000 to build a new 32,000-seat football stadium that opened in 2000 and to which he and his wife Norma donated $5,000,000; and the Heart of a Champion Foundation, a nonprofit foundation that he launched in 2001; 
Whereas Lamar Hunt was also a supporter of the Nelson-Atkins Museum in Kansas City, and was a benefactor of the Dallas Symphony Orchestra, the Dallas Museum of Art, and a host of causes related to children’s charities, education, and fine arts; and 
Whereas on December 13, 2006, Lamar Hunt succumbed to cancer at the Dallas Presbyterian Hospital in Dallas, Texas at the age of 74: Now, therefore, be it 
 
That the House of Representatives, on this occasion less than one month after the death of Lamar Hunt— 
(1)expresses its deepest condolences to Lamar Hunt’s wife of 42 years, Norma, his 4 children, Lamar Jr., Sharon Munson, Clark, and Daniel, and his 14 grandchildren; and 
(2)recognizes the outstanding contributions that Lamar Hunt made to the Kansas City Chiefs, the National Football League, and the United States. 
 
Lorraine C. Miller,Clerk.
